Citation Nr: 0724687	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  02-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1974 to April 1976.  This matter is before the Board of 
Veterans' Appeals (Board) pursuant to a January 2007 remand 
Order from the United States Court of Appeals for Veterans 
Claims(Court).  In a decision in January 2005 the Board 
denied the veteran's appeal seeking to reopen a claim of 
service connection for tinnitus.  The veteran appealed this 
determination to the Court, and in January 2007, the Court 
endorsed a Joint Motion for Remand by the parties (Joint 
Motion), vacated the January 2005 Board decision, and 
remanded the matter to the Board for action consistent with 
the Joint Motion.  The Veterans Law Judge who issued the 
January 2005 Board decision is no longer with the Board, and 
the case has been reassigned to the undersigned.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Joint Motion found, in essence, that the veteran had 
received inadequate VCAA notice regarding his claim to reopen 
under Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the Joint Motion stated that prior to the 
rating on appeal the veteran was provided only the current 
(new) definition of new and material evidence when the 
previous (old) definition applied (and that this was 
prejudicial error), and that the only correct definition of 
"new" and "material" evidence was in a post-decisional 
document with no subsequent re-adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran (and his 
attorney) corrective VCAA notice, 
specifically including the pre-August 29, 
2001 version of 38 C.F.R. § 3.156(a), 
notice of the requirements for 
substantiating the underlying claim, 
notice of the basis for the prior denial 
of the claim, and notice of what type of 
evidence would be considered "new and 
material".  The veteran should also be 
advised to submit any pertinent evidence 
in his possession.   The veteran and his 
attorney should be afforded opportunity to 
respond. 

2. Thereafter, the RO should readjudicate 
the claim to reopen.  If it remains 
denied, the veteran and his attorney 
should be provided with an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.

The sole purpose of this remand is to satisfy the mandates of 
the Court's endorsement of the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

